Title: To James Madison from William Blackledge, 14 December 1808
From: Blackledge, William
To: Madison, James



City of Washington Decr: 14th: 1808

I yesterday had the pleasure of an interview with one of the gentlemen in your department whose name I do not Recollect but who I presume has the addressing your orders to the editors of the different Newspapers for Publication of the laws; this interview took place in the presence of Mr: Alston and ended in our mutual agreement to leave the decision to yourself, as justice & a conduciveness to the public interest should preponderate.
Now Sir the paper whose interests I espouse is edited in the largest Seaport in the State & in the very Centre of the Seaports.  Its Circulation in these ports is at least twenty to one larger than the one advocated by Mr: Alston; and none of the other Papers in these ports have heretofore ever had the editing of the laws; & yet Sir it cannot escape your observation that an early knowledge of these laws generally speaking is of more immediate importance to the inhabitants of these ports & their vicinity, than to any other portion of our Citizens.  For the Character of the paper I refer you to the inclosed just received, & with the additional observation that for having assumed that decided character the editors have had the names of almost every federal Subscriber struck from their lists  I remain Your very obliged & obd Servt

Wm: Blackledge

